Citation Nr: 9915909	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  99-07 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the right knee.


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1946 to 
October 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied 
service connection for degenerative joint disease of the 
right knee.

The Board notes that the appellant had requested a Board 
hearing in his VA Form 9, Appeal to Board of Veterans' 
Appeals, received in March 1999, but that he canceled such 
hearing in writing in June 1999.


FINDING OF FACT

Competent evidence of a nexus between the diagnosis of 
degenerative joint disease of the right knee and service is 
not of record.


CONCLUSION OF LAW

The claim for service connection for degenerative joint 
disease of the right knee is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that he injured his right knee during 
football practice in August/September 1947.  He stated that 
he did not receive treatment during service for the right 
knee and that it was not until he reinjured his right knee 
following service that he sought treatment.  The appellant 
has informed VA that a doctor he had been seeing for his 
right knee had died and that since that time, he had been 
self treating the right knee.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Service connection for 
arthritis may be granted if manifest to a compensable degree 
within one year of separation from service.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  With a 
"chronic disease," such as arthritis, service connection is 
warranted when the disease is manifested to a compensable 
degree within one year following service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) 
(1998).

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

The appellant has not claimed that this right knee injury was 
incurred in combat.  Thus, entitlement to application of 
38 U.S.C.A. § 1154(b) is not warranted.

The Board finds that the appellant has not submitted a well-
grounded claim for service connection for degenerative joint 
disease of the right knee.  The Board notes that efforts to 
obtain the appellant's service medical records were 
unsuccessful.  The appellant has informed VA that he did not 
receive treatment for his right knee injury and thus that his 
service medical records would not have shown the right knee 
injury.  Regardless, the appellant is competent to state that 
he injured his right knee in service. 

Here the appellant has brought forth evidence of a current 
diagnosis of degenerative joint disease of the right knee.  
However, he has not brought forth competent evidence of a 
nexus between the diagnosis of degenerative joint disease and 
a disease or injury in service or a diagnosis of degenerative 
joint disease of the right knee within one year following 
service.  See Caluza, supra; Epps v. Gober, 126 F.3d 1464, 
1468-69 (Fed.Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996) (medical evidence is needed to provide causal 
nexus between veteran's inservice injury and arthritis of the 
cervical spine).  No medical professional has related the 
current diagnosis of degenerative joint disease of the right 
knee to an injury in service.  In fact, one of the VA 
outpatient treatment reports, dated November 1998, noted that 
the appellant reported that he had injured his right knee in 
approximately 1950, which follows the appellant's discharge 
from service.

The appellant has implied continuity of symptomatology as to 
his right knee since service, stating that he had self 
treated his knee following and had seen a doctor following 
service, which he is competent to report.   See Savage, 
10 Vet. App. at 493-98.  However, the appellant is not 
competent as a lay person to provide a medical opinion 
relating his current diagnosis of degenerative joint disease 
of the right knee and an injury in service.  See Espiritu, 
4 Vet. App. at 494; see also Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995) (en banc) ("[w]here the determinative issue 
involves either medical etiology or a medical diagnosis, 
competent medical evidence is ordinarily required to fulfill 
the well-grounded claim requirement of section 5107(a)").  
Thus, the appellant has failed to submit competent medical 
evidence of a nexus between the current diagnosis of 
degenerative joint disease of the right knee and a disease or 
injury in service or a diagnosis of arthritis within one year 
of service and the claim for service connection for 
degenerative joint disease of the right knee is not well 
grounded.  See Caluza, supra.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
fulfilled its obligation under section 5103(a) by issuing a 
statement of the case in February 1999.  In this respect, the 
Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim.  



ORDER

Service connection for degenerative joint disease of the 
right knee is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

